Citation Nr: 1045187	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-22 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD) prior to December 5, 
2008.

2.  Entitlement to an initial evaluation in excess of 50 percent 
for PTSD since December 5, 2008.

3.  Entitlement to a finding of total disability based on 
individual unemployability (TDIU) prior to December 5, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse

ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran served on active duty with the United States Army 
from June 1969 to June 1971, to include a tour of duty in 
Vietnam.  He has been awarded the Combat Infantryman Badge and 
the Army Commendation Medal with "V" device.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and May 2007 rating decisions by the 
Denver, Colorado, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  The January 2006 decision 
granted service connection for PTSD, rated 50 percent disabling 
effective August 8, 2005.  The May 2007 decision denied 
entitlement to TDIU.  

In March 2009, the RO issued a supplemental statement of the case 
(SSOC) and a rating decision.  The rating decision granted 
entitlement to TDIU effective December 5, 2008, and indicated 
that an increased evaluation of 70 percent for PTSD had also been 
granted, effective the same date.  However, at no time does the 
RO appear to have ever actually issued any decision awarding a 70 
percent evaluation for PTSD.  The SSOC discusses the assigned 
evaluations but in the context of a decision which had already 
been made and entitlement to further increases.  In the absence 
of a formal decision, the Board cannot treat the PTSD evaluation 
as greater than 50 percent since December 5, 2008, regardless of 
the dates and values entered in the Master Record and reflected 
on the Code Sheet.

Therefore, the issues have been recharacterized as above to 
better reflect the actual procedural status of the claims.  The 
Veteran and his representative have been unclear as to whether 
they are fully satisfied with the Veteran's evaluation after 
December 5, 2008.  While they agree that they are happy with 
being paid at the 100 percent rate based on TDIU, they indicate a 
desire for a schedular total rating, which may have some 
advantages for ancillary VA benefits, special monthly 
compensation benefits, or state or Federal tax purposes.  The 
lack of a formal decision on the schedular evaluation since 
December 5, 2008, has deprived the Veteran of full due process, 
as there is no decision for the Veteran to disagree with should 
he wish to do so.  

The Veteran and his wife offered testimony at an August 2010 
hearing held at the RO before the undersigned Acting Veterans Law 
Judge; a transcript of that hearing is associated with the claims 
file.

The issue of evaluation of PTSD since December 5, 2008, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to December 5, 2008, PTSD was manifested by 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as insomnia, nightmares several 
times a week, intrusive thoughts, social isolation outside the 
immediate family, depression, and anxiety.

2.  Prior to December 5, 2008, the Veteran's PTSD with alcohol 
abuse did not render him unable to obtain or retain substantially 
gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD prior to December 5, 2008, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2010).

2.  The criteria for a finding of TDIU prior to December 5, 2008, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

This appeal arises in part from the Veteran's disagreement with 
the initial evaluation following the grant of service connection 
for PTSD.  Once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  No additional discussion of the duty to notify is 
therefore required with respect to the evaluation of PTSD.

With regard to entitlement to TDIU, upon receipt of a complete or 
substantially complete application, VA must notify the claimant 
of the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For claims for increased evaluation, which includes entitlement 
to TDIU, the notice must inform the Veteran of the need to show 
the impact of disabilities on daily life and occupational 
functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in August 2006.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence; and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009), identifying the basis for evaluation 
considerations.  

VA has obtained extensive VA treatment records, from November 
2002 to August 2010, and the Veteran has waived initial RO 
consideration of those records associated with the file after the 
most recent SSOC.  The Veteran has submitted, or VA has obtained 
on his behalf, a statement from his wife and a report from his 
former employer.  Several VA examinations have been provided; the 
examiners made all necessary clinical findings and fully 
described the Veteran's service connected disability.  Requested 
opinions, with supporting rationale, were offered.  The 
examinations are adequate for adjudication purposes.  The Veteran 
has not identified any additional sources of potentially relevant 
evidence.  The Board notes that the record indicates that the 
Veteran has been in receipt of disability benefits from Social 
Security Administration (SSA) since approximately 1988 and 
acknowledges that these records have not been requested.  No 
prejudice results from the absence of the SSA records, however, 
as the Veteran has not alleged that the records are relevant, the 
evidence already associated with the file indicates that the 
Veteran is in receipt of SSA benefits for a condition unrelated 
to the PTSD, and any additional information the records could 
provide appears unnecessary as the record already contains 
copious treatment records from VA medical facilities.  See Golz 
v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Based on the 
foregoing, any error in not obtaining SSA records is harmless, 
and the Board finds that all known and available records relevant 
to the issues on appeal have been obtained and associated with 
the appellant's claims file.   

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Evidence

VA treatment records reveal histories from the Veteran that he 
worked until 1985, when a low back injury caused him to leave his 
job with the railroad.  In late 2004, the Veteran reported having 
nightmares two to three times a month, often after large meals.  
In April 2005, he stated that he was continuing to have trouble 
sleeping.  Nightmares would awaken him, and he was having 
problems with anxiety.  The problems had been present for many 
years, but had worsened recently.  At a psychiatric evaluation in 
May 2005 following referral for PTSD by his primary care 
physician, the Veteran reported a long history of bad dreams; he 
avoided war or violent stimuli because those made his nightmares 
worse, as did the sound of helicopters.  Nightmares occurred four 
to five times a month.  Startle response was increased, and he 
had trouble concentrating.  At times he re-experienced events 
from Vietnam.  The Veteran was depressed and reported passive 
thoughts of suicide.  The Veteran lived with his wife; he was 
disabled by a back condition, but did some odd jobs to stay busy 
and earn extra income.  The Veteran was oriented and 
appropriately groomed.  Thought content and processes were 
unremarkable, as was speech.  The psychiatrist diagnosed chronic 
PTSD, manifested by sleep disturbance and intrusive 
recollections.  Medication was prescribed, and therapy was 
recommended.  A Global Assessment of Functioning (GAF) score of 
50 was assigned.

In August 2005, the treating VA clinician noted constant 
intrusive thoughts and "vivid" nightmares several times a week.  
The Veteran reported a physical reaction to flashbacks and 
reminders of Vietnam, and he indicated that he avoided such 
stimuli and isolated himself socially.  He had severe insomnia 
and was very easily angered.  Concentration was difficult and he 
was hypervigilant:  at night he would patrol the perimeter, and 
he would with his back to the wall at restaurants.  He was 
depressed and anxious.  Thought content was occupied by thoughts 
of war.  Speech was normal, thought process was linear and goal-
directed, and insight and judgment were grossly intact.  The 
examiner assessed the Veteran with "severe" PTSD and assigned a 
GAF score of 47.  

In September 2005, the Veteran reported that he was "doing a 
little better."  He still reported insomnia and nightmares, 
however.  Examination revealed that the Veteran was oriented with 
appropriate dress, hygiene, and behavior, linear thought process, 
and unremarkable speech.  Mood appeared moderately depressed.  A 
GAF score of 50 was assigned.   

A VA PTSD examination was conducted in October 2005; the claims 
file was not available, but the examiner did review the VA 
medical records.  As the examination is considered here for 
purposes of establishing the severity of the PTSD, and not for 
determination of etiology or reliance on a medical opinion, the 
failure to review the file in its entirety does not render the 
examination inadequate.  Further, the Veteran rendered an 
accurate history, which was considered by the examiner.  The 
Veteran had been under treatment for approximately six months.  
He complained of recurrent intrusive thoughts and dreams, often 
triggered by reminders of events in Vietnam.  He tried to avoid 
such stimuli and detached himself from activities and people.  He 
was irritable and had angry outbursts, with an exaggerated 
startle response and difficulty concentrating.  He had trouble 
falling or staying asleep.  The Veteran reported he was close to 
his family and had "good," relatively strong relationships; he 
had been married for 36 years and had three grown children.  He 
had no real friends and did not socialize outside his immediate 
family.  He was able to do some work around the house.  He had no 
history of suicide attempts, but did have occasional thoughts.  
He denied homicidal thoughts and recent violent behavior but did 
report a remote history of fighting and domestic violence.  
Currently, he would slam doors, not act out towards people.  He 
drank about six beers a night to help him sleep.  On interview, 
the examiner noted the Veteran was oriented and appropriately 
dressed and groomed, and he was able to maintain minimum personal 
hygiene.  He had no problem with activities of daily living.  His 
speech, thought process, and behavior were unremarkable.  Thought 
content was also unremarkable, though he showed "rumination."  
There was no delusion, hallucination, or panic attack, and 
judgment was intact.  Impulse control was fair.  The Veteran was 
anxious, with constricted affect and a short attention span; he 
was easily distracted.  He had trouble with serial 7 
subtractions, his recent memory was moderately impaired, and his 
immediate memory was mildly impaired.  Chronic, PTSD and alcohol 
abuse secondary to PTSD were diagnosed.  A GAF score of 45 over 
the past two years was assigned.  The examiner opined that the 
Veteran would have mildly to moderately decreased efficiency, 
productivity, and reliability and moderately impaired 
relationships as a result of PTSD.

In December 2005, the Veteran indicated that he had stopped 
taking his medication as prescribed because he believed he was 
not getting "much benefit" from it.  He continued to have sleep 
disturbances and intrusive recollections.  Dress, hygiene, and 
behavior were appropriate; mood appeared moderately depressed; 
thought process was linear; and speech was unremarkable.  A GAF 
score of 50 was assigned.  The same findings were noted in March, 
July, and October 2006, and February 2007, though the reported 
frequency of nightmares decreased somewhat, to one or two a 
month.  The records also indicate that the Veteran continued to 
do odd jobs for extra income.  

A VA form 21-8940 was received in June 2006.  The Veteran 
reiterated that he had not worked since 1985, when he left the 
railroad due to a disability other than PTSD.  The Veteran 
reported that he had finished one year of high school and had 
received no training or education since.  

In September 2006, the Veteran's former employer reported that 
the Veteran had left his job due to disability, but the nature of 
that disability was not specified.

A second VA PTSD examination was conducted in February 2007; the 
examiner again reviewed VA treatment records, but not the claims 
file.  The Veteran's continued treatment for PTSD, with 
appointments every three to four months, was noted.  The Veteran 
was prescribed medications, but said they provided limited 
benefit.  However, his wife reported that his anxiety and 
irritability were improved.  The Veteran experienced three to 
four nightmares a month and had regular intrusive thoughts of 
Vietnam.  He occasionally tasted gunpowder.  He avoided reminders 
of Vietnam, such as TV shows or conversations.  He avoided 
socializing, and felt distant from people.  He had a sense of a 
foreshortened future.  The Veteran reported a heightened startle 
reflex and was hypervigilant, often checking windows and doors at 
home.  Insomnia was noted.  The Veteran was irritable and snapped 
at others.

The Veteran continued to perform odd jobs such as mowing lawns or 
shoveling snow to supplement his income; his back disability 
limited his ability to do such manual labor.  He reported good 
relationships with his wife, children, and grandchildren.  They 
all lived nearby, and he helped provide daily care for one child.  
The Veteran's wife was recovering from colon cancer, so he did a 
significant amount of housework.  He did not socialize outside 
the house other than infrequently eating at a restaurant.  He 
denied any "real friends," but did describe a "friend" coming 
over to drink with him.  The Veteran continued to drink heavily; 
it helped him sleep.  The Veteran reported getting into a 
physical altercation three months prior with a friend who had 
come over to drink with him.  On interview, the Veteran was 
neatly attired and groomed.  Speech was normal, logical, and 
coherent.  The Veteran was irritable.  He complained of 
indistinct auditory hallucinations two or three times a month and 
stated he had suicidal thoughts once a month.  He denied 
homicidal ideation.  The examiner determined that the Veteran had 
adequate ability to perform responsibilities of self-care.  
Social functioning was markedly impaired but family functioning 
was only mildly impaired.  Recreation and leisure pursuits were 
adversely impaired.  Occupational functioning was moderately 
impaired.  The examiner assessed the Veteran with moderately 
severe PTSD and assigned a GAF score of 45.  The examiner opined 
that the Veteran would be able to maintain employment in a job 
without much interaction with the public or a supervisor.  She 
based this on his past employment history as well as her 
examination.

In October 2007, the Veteran reported continuing depression.  His 
wife again reported that medications had helped somewhat.  At an 
annual physical in February 2008, the Veteran denied feelings of 
depression, or suicidal or homicidal ideation.  A screening test, 
however, suggested moderately severe depression.  The Veteran was 
pleasant and well groomed.  Speech was clear and the Veteran was 
oriented.  Records note that he had stopped his antidepressant 
medications; these were refilled in April 2008.  

On December 2008 VA examination, the Veteran reported a history 
of severe nightmares.  He stated he was withdrawn from his wife, 
children, and grandchildren.  He had no hobbies, and thought 
about suicide daily.  His wife had once stopped him from shooting 
himself, but he had no current plan.  He reported being verbally 
abusive and getting in fights; the most recent fight was a year 
prior.  The Veteran continued to drink heavily.  On interview, 
the Veteran was easily distracted and could not do serial 7s or 
spell a word backwards.  Affect was constricted, and mood 
depressed and angry.  The Veteran was guarded, though 
cooperative.  He denied auditory hallucinations but continued to 
have nightmares.  He described panic attacks and reported 
homicidal thoughts when angered.  The Veteran had recurrent 
repetitive thoughts and dreams of Vietnam; he tried to avoid 
reminders.  Falling and staying asleep was problematic.  He was 
irritable and hypervigilant, with an exaggerated startle 
response.  A GAF score of 35 was assigned.  The examiner noted 
that the Veteran was severely impaired by PTSD, and there had 
been "severe deterioration."

At the August 2010 hearing, the Veteran and his wife reported 
that he had been in counseling since 2005.  He continued to take 
medication for PTSD.  The Veteran felt his PTSD had been constant 
since 1969, and the severity had been unchanged.  He felt he had 
been unable to work since the 1970's; he had multiple jobs over 
the years, and was last employed in 1985.  He argued with his 
bosses and peers.  He had been difficult with his family, and had 
no friends.  He reiterated his history of severe nightmares.

III.  Analysis

A.  Increased Evaluation

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  If 
the evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

PTSD is evaluated under Diagnostic Code 9411, which applies the 
criteria of the General Rating Formula for Mental Disorders at 
38 C.F.R. § 4.130.  This provides, in pertinent part:

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships, is rated 
50 percent disabling. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships, is rated 70 percent 
disabling.

Total occupational and social impairment, due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, is rated 100 percent 
disabling.  38 C.F.R. § 4.130. 

The evidence of record clearly establishes that as of December 5, 
2008, (the effective date of the increase to 70 percent), the 
Veteran's PTSD had severely deteriorated.  Prior to that date, 
however, the competent and credible evidence of record does not 
support assignment of an evaluation in excess of 50 percent for 
PTSD with alcohol abuse.  

The Board initially notes that examiners assigned GAF scores of 
45, 47, and 50, which correspond to "serious symptoms or any 
serious impairment in social, occupational, or school 
functioning," and assessed the Veteran with "severe" and 
"moderately severe" PTSD during this period.  GAF scores and 
examiners' assessments of the severity of the condition must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  This is due, in part, 
because the scores and assessments are generally based on the 
Veteran's symptoms that particular day, rather than based on any 
long-term symptomatology.  In this case, the Veteran's 
symptomatology does not approximate the criteria for a rating in 
excess of 50 percent.

The evidence documents that the Veteran was depressed, anxious, 
and very isolated outside his immediate family.  He was able, 
however, to maintain close ties with his wife, children, and 
grandchildren, and he had some acquaintances outside his family 
during this time.  No panic attacks were described or diagnosed, 
and his hyperstartle and hypervigilant responses did not rise to 
that level.  No provider notes any impairment of speech or 
communication, and while the Veteran was easily distracted, he 
was also coherent and logical.  He was able to perform household 
tasks and care for his grandchild; at no time prior to December 
2008 is the Veteran shown to be unable to act independently, 
appropriately, and effectively.  Further, despite an isolated 
report of auditory hallucinations, insight and judgment were not 
impaired.  At all times, the Veteran has been well oriented and 
neatly groomed, and no obsessional behaviors, to include the 
reported "checking the perimeter," were shown to interfere with 
normal activity.   

The Board acknowledges the Veteran's current reports of daily 
suicidal thoughts and fighting.  However, the evidence dating 
during the relevant appellate period does not corroborate these 
histories-- rather, it only reflects histories of passing, 
passive suicidal ideation and a remote history of fighting-- and 
the Board finds the current histories are less credible than 
those reported during the appellate period. 

 In this case, the disability picture presented most closely 
approximates the criteria for a 50 percent schedular evaluation 
prior to December 5, 2008.  Thus, the claim for a higher 
schedular rating prior to December 5, 2008, is denied.  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of PTSD, but such are not shown here.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disability.  The Veteran has not 
required hospitalization due to these service-connected 
disabilities, and marked interference of employment has not been 
shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required. 


B.  TDIU

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities.  A schedular 
threshold for entitlement is established; a Veteran must have a 
single service connected disability rated at least 60 percent 
disabling, or a minimum combined 70 percent disability 
evaluation, with at least one disability rated 40 percent or 
more.  38 C.F.R. § 4.16(a).  However, if a Veteran does not meet 
those threshold requirements and is still unemployable due to 
service connected disabilities, the case should be referred to 
the Director of the Compensation and Pension Service for 
consideration of an extraschedular TDIU.  38 C.F.R. § 4.16(b).  
The central inquiry in either instance is "whether the veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an extraschedular 
basis, the record must reflect some factor which takes the case 
outside the norm.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A disability 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate question 
is whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence of record does not indicate that an extraschedular 
rating is warranted prior to December 5, 2008.  While the 
service-connected PTSD with alcohol abuse does cause some 
economic inadaptability, this is taken into account in the 
evaluation assigned, and the evidence of record does not suggest 
that the Veteran is incapable of performing all employment due to 
the service-connected disability.

The Veteran consistently reported that he was able to, within the 
bounds of his nonservice connected physical disability, perform 
odd jobs and work around the house.  Additionally, VA doctors 
noted that the Veteran was capable of performing occupational 
tasks in settings without close supervision or contact with the 
public.  The February 2007 examiner stated this explicitly, and 
it was implied by the October 2005 examiner in describing a mild 
to moderate occupational impairment.  These examiners both 
considered the Veteran's alcohol use to be part of his PTSD, and 
hence considered such in rendering their opinions.  In short, the 
evidence of record establishes that prior to December 5, 2008, 
the Veteran retained the capacity to be substantially and 
gainfully employed in some capacity despite his PTSD.  

The Veteran has alleged that his PTSD symptoms have been constant 
since separation from service, and as the symptoms have been 
found to render him currently unemployable, they must have 
rendered him unemployable in the past as well.  As was discussed 
above, the PTSD symptoms have not been constant in their 
severity; they worsened markedly in December 2008, as shown by 
the assignment of increased evaluations and a finding of TDIU.  
Further, even if the Board accepts that the Veteran's symptoms of 
PTSD were constant from separation from service to December 2008, 
the evidence of record demonstrates that the Veteran was 
substantially and gainfully employed over that period.  He was 
employed by the railroad for almost seven years before retiring 
due to his back disability; if not for that nonservice connected 
physical injury, the Veteran would have been able to continue to 
work regardless of PTSD.  Prior to December 5, 2008, although 
there was some occupational impairment due to PTSD, as reflected 
by the assigned 50 percent evaluation, the Veteran was 
unemployable due to nonservice connected reasons.  His PTSD alone 
did not prevent him from obtaining or retaining substantially 
gainful employment.  Thus, a finding of TDIU is not warranted at 
any time during this appellate period, and the claim is denied.  


ORDER

A rating in excess of 50 percent for PTSD, prior to December 5, 
2008, is denied.

A finding of TDIU prior to December 5, 2008, is denied.


REMAND

As discussed in the Introduction, although the RO has discussed 
the assignment of a schedular 70 percent evaluation for PTSD 
effective December 5, 2008, at no time has a decision actually 
implementing such an action been promulgated.  This has affected 
the Veteran's due process rights; if no decision has been made, 
there is nothing for him to disagree with, and therefore no way 
for him to obtain appellate review of the grant of a 70 percent 
evaluation.  In the absence of a decision clearly granting the 
benefit being sought on appeal, the appeal for an increased 
evaluation since December 5, 2008, must be considered open and 
pending.

The Veteran has been unclear in stating whether he does dispute 
the assignment of a 70 percent evaluation.  He and his 
representative indicated at the August 2010 hearing that the 
Veteran was satisfied with the being paid at the 100 percent 
rate, but they were still "trying to get from seventy to a 
hundred...."  Transcript, p 14.  He later stated he was happy with 
the 70 percent evaluation.  Transcript, p. 17.

In light of the fact that a schedular 100 percent evaluation may 
carry some advantages over a grant of TDIU at a lesser schedular 
evaluation, and because of the somewhat contradictory statements 
by the Veteran and his representative, the Board finds that 
remand of the evaluation of PTSD since December 5, 2008, is 
warranted.  

On remand, a supplemental statement of the case may be issued, 
along with a decision implementing the apparent past grant of a 
70 percent evaluation.  The Veteran will then have a full and 
fair opportunity to express any disagreement and obtain the full 
benefit of the adjudication process.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is required.)

The Veteran should be provided a Rating 
Decision and Supplemental Statement of the 
Case which address the issue of entitlement 
to an evaluation in excess of 50 percent for 
PTSD since December 5, 2008.  If, and only 
if, the Veteran clearly expresses 
disagreement with the decision and an appeal 
is perfected should this issue should be 
certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


